Citation Nr: 0208793	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  94-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1974 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
"nervous condition."

In March 1995, the veteran also filed a claim for service 
connection for PTSD, which was denied as not well grounded by 
the RO in an August 1995 rating decision.  That decision 
became final when the veteran did not enter notice of 
disagreement within a year of issuance of notice of the 
decision.  At a personal hearing in December 1996 before the 
undersigned member of the Board, the veteran effectively 
requested to reopen the claim for service connection for 
PTSD.  Board remands in April 1997 and May 2000 directed the 
RO to address the veteran's claim to reopen service 
connection for PTSD.  A March 29, 2002 letter from the RO to 
the veteran reflects that the RO is developing the claim for 
service connection for PTSD.  

The Board remanded this claim to the RO in April 1997 for the 
purpose of obtaining VA hospitalization and treatment records 
from various VA medical facilities.  The Board again remanded 
this claim to the RO in May 2000, directing the RO to review 
the additional evidence of record obtained pursuant to the 
April 1997 remand and adjudicate the issue of whether new an 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  The RO reviewed the additional evidence, 
adjudicated the veteran's claim to reopen, and issued a 
supplemental statement of the case in June 2000.  The RO 
issued another supplemental statement of the case in March 
2002 based on additional evidence received.  This claim was 
then returned to the Board for further appellate 
determination.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claim addressed in this 
decision, obtained all relevant evidence designated by the 
veteran, and provided him a VA medical examination in order 
to assist him in substantiating his claim for VA compensation 
benefits. 

2.  The veteran's claim for service connection for nervous 
conditions of situational and adjustment disorders was denied 
in a July 8, 1982 RO rating decision, which denied the claim 
because there was no evidence of a current acquired 
psychiatric disorder; the veteran was notified of this 
decision and of appellate and procedural rights by letter 
issued on July 27, 1982; the veteran did not thereafter enter 
notice of disagreement with this decision within one year of 
the date of notice. 

3.   In a June 1990 rating decision, the RO denied a 
reopening of the claim for service connection for a nervous 
condition, finding that the evidence showed that veteran's 
current psychiatric symptoms were related to either a post-
service injury or substance abuse; the veteran was notified 
of this decision and of appellate rights by letter issued on 
July 16, 1990; the veteran did not thereafter enter notice of 
disagreement with this decision within one year of the date 
of notice. 

4.  In an August 1991 rating decision, the RO denied a 
reopening of the claim for service connection for a nervous 
condition, finding that the additional evidence would not 
substantially change the outcome of the prior denial because 
the psychiatric symptoms had not been related to service or 
were disorders for which compensation was not payable; the 
veteran was notified of this decision and of appellate rights 
by letter issued on August 26, 1991; the veteran did not 
thereafter enter notice of disagreement with this decision 
within one year of the date of notice. 

5.  The evidence associated with the claims file subsequent 
to the August 1991 RO rating decision which is new, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of a claim for service connection for a 
psychiatric disorder other than PTSD.  


CONCLUSIONS OF LAW

1.  The RO's August 1991 determination denying reopening of a 
claim for service connection for a psychiatric disorder 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2001).  

2.  The evidence received subsequent to the RO's August 1991 
determination is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder other than PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000 and implementing regulations apply to claims to 
reopen based on new and material evidence.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decision, statement of the case, and supplemental statements 
of the case, the RO advised the appellant of what must be 
demonstrated to reopen a claim for service connection for a 
psychiatric disorder other than PTSD, including the 
requirement that evidence must demonstrate a link between 
current psychiatric findings and the veteran's active 
military service.  In a letter to the veteran dated May 10, 
2001, the RO specifically informed the veteran of the 
requirements of the Veterans Claims Assistance Act of 2000, 
and that the evidence of record had to show a relationship 
between current disability and an injury, disease, or event 
in service.  In this letter, the RO also informed the veteran 
of what evidence was already of record.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence which has not been 
obtained.  The appellant was afforded a personal hearing 
before the RO in March 1994.  

Pursuant to an April 1997 Board remand, the RO requested 
records of VA hospitalization and outpatient treatment from 
two VA medical centers.  The veteran was provided a VA mental 
disorders examination in March 2002, which included medical 
diagnoses and an etiology opinion.  The Board finds that the 
record contains sufficient medical evidence to make a 
decision on the appealed claim, so that further examination 
or medical opinion is not necessary to decide this claim.  
See 38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 2001).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  


II.  Claim to Reopen Service Connection for a Psychiatric 
Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Additionally, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The veteran's claim for service connection for nervous 
conditions of situational and adjustment disorders was denied 
in a July 8, 1982 RO rating decision, which denied the claim 
because there was no evidence of an acquired psychiatric 
disorder.  The veteran was notified of this decision and of 
appellate and procedural rights by letter issued on July 27, 
1982, but did not thereafter enter notice of disagreement 
with this decision within one year of the date of notice. 

The veteran's claim to reopen service connection for a 
nervous condition was denied in a June 1990 RO rating 
decision, finding that the evidence showed that veteran's 
current psychiatric symptoms were related to either a post-
service injury (May 1989 automobile accident with reported 
head injury) or substance abuse.  The veteran was notified of 
this decision and of appellate rights by letter issued on 
July 16, 1990, but did not thereafter enter notice of 
disagreement with this decision within one year of the date 
of notice.  The Statement in Support of Claim the veteran 
submitted in October 1990 indicated his "wish to reopen" 
his claim for service connection for "nerves," that he had 
been treated for this condition at a VA medical center, and 
that he wished the outpatient treatment records and hospital 
summaries from the VA medical center to be considered as new 
and material evidence to reopen his claim.  The Statement in 
Support of Claim did not mention or refer to the June 1990 RO 
rating decision.  Even though the Statement in Support of 
Claim was received at the RO within a year of notice of the 
June 1990 rating decision, it did not constitute a notice of 
disagreement because it did not express "dissatisfaction or 
disagreement with" the June 1990 RO rating decision nor "a 
desire to contest the result" of the decision.  38 C.F.R. 
§ 20.201 (2001).   

In an August 1991 rating decision, the RO denied a reopening 
of the claim for service connection for a nervous condition.  
The veteran was notified of this decision and of appellate 
rights by letter issued on August 26, 1991.  The veteran did 
not thereafter enter notice of disagreement with this 
decision within one year of the date of notice. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a),(b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c) (West 1991).  As 
the appellant did not enter notice of disagreement with the 
RO's August 1991 determination within one year of notice of 
such decision, the RO's August 1991 determination denying 
reopening of a claim for service connection for a psychiatric 
disorder became final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.201, 20.302, 20.1103.  

In June 1993, the veteran requested reopening of his claim 
for service connection for a psychiatric disorder.  He wrote 
that he had had experienced continuous trouble with his 
"nerves" since service, had been treated many times at a VA 
medical center, and was still having trouble.  The Board has 
a legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  As the veteran 
in this case filed his claim to reopen in June 1993, prior to 
the August 29, 2001 effective date for regulatory change of 
the new and material requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be fairly considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the August 1991 RO decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis (not only since the time that the 
claim was last disallowed on the merits).  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board, therefore, 
will consider the veteran's request to reopen his claim for 
service connection for a psychiatric disorder (other than 
PTSD) based on whether new and material evidence has been 
presented or secured since the August 1991 RO decision.

The evidence that was associated with the veteran's claims 
file prior to the August 1991 RO decision included service 
medical records, private and VA medical records of 
hospitalization and outpatient treatment, a VA examination 
report, and the veteran's statements.  

Service medical records reflect that the veteran experienced  
problems controlling alcohol in June 1977, was diagnosed with 
alcoholism and referred to a rehabilitation center in June 
1978, was diagnosed with moderate adjustment reaction in 
November 1980, and alcoholism and alcohol gastritis in 
November 1981.  At the service separation examination the 
veteran reported a history or complaints that included 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.

In an April 1982 Application for Compensation, the veteran 
wrote that a nervous condition began in March 1981.  

A private hospitalization report from Moore Memorial Hospital 
dated from August to October 1984 reflects diagnoses of acute 
and chronic alcoholism. 

Multiple private hospitalization reports, including emergency 
room reports, from Montgomery Memorial Hospital from 1983 to 
1989 reflect diagnoses of depressive neurosis (October 1989), 
depression and anxiety reaction (November 1989), grief 
reaction due to death of a friend, unknown nervous 
complaints, and anxiety (December 1989), and anxiety headache 
(January 1990).  In December 1989, the veteran reported a six 
month history of insomnia following a motor vehicle accident, 
and admitted to alcohol abuse five years prior.  

A VA examination report dated in May 1987 reflects the 
veteran's complaints of nervousness and lack of sleep.  

Private treatment records from Fred Wier, M.D., dated from 
March 1982 to 1990 reflect findings of alcohol gastritis that 
had cleared up and probable alcohol induced hepatitis.  
Private treatment records from Merceda Perry, M.D., dated in 
January and February 1990 reflect diagnoses of anxiety and 
anxiety neurosis.  Private treatment records from William 
Hanham, M.D., dated from 1982 to 1989 reflect that the 
veteran complained of his nerves bothering him (October 
1982), complained of nervousness and insomnia (1986), and 
reported that he was involved in an accident in May 1989 with 
complaints of nervousness the following month.   

A VA hospitalization report dated from January to February 
1990 reflects the veteran's complaints of nervousness and a 
report of an automobile accident in May 1989 wherein he was 
charged with driving under the influence and lost his license 
for five years because he injured and brain damaged a nine 
year old girl.  A February 1990 VA hospitalization report 
reflects that the veteran, who had a history of psychoactive 
substance abuse, underwent detoxification for benzodiazepine 
dependence.  The presenting symptoms were headache, not 
sleeping, and bad dreams.  An October 1990 VA hospitalization 
report reflects an Axis I diagnosis of adjustment disorder.  
An March 1991 VA hospitalization report reflects an Axis I 
diagnosis of anxiety disorder.  

VA outpatient treatment records dated from December 1989 to 
February 1991 reflect a history of anxiety provoking 
circumstances in the family and an automobile accident.  The 
complaints included insomnia, anxiety, and nervousness, 
including in association with an automobile accident, a 
driving while impaired offense, and losing his driver's 
license.  The diagnoses were alcoholism and acute/chronic 
depression.  

In a Statement in Support of Claim dated in February 1990 the 
veteran wrote that he had a "nerves condition" since 1982.  
In a statement dated in August 1991 the veteran wrote that he 
experienced trouble sleeping, hearing voices, and loss of 
appetite.  

A May 1991 VA psychiatric examination report reflects 
diagnoses of anxiety disorder (not otherwise specified) with 
a history of depression, and alcohol and drug abuse (by 
history in remission). 

The additional evidence received since the August 1991 RO 
decision includes some duplicate records of treatment, 
private treatment records, multiple VA hospitalization and 
outpatient treatment records, the veteran's personal hearing 
testimony, and written statements by the veteran.   

VA outpatient treatment records reflect that in August 1989 
the veteran reported an accident in which he hit another car 
after he had been drinking.  The veteran complained of 
feeling jumpy, depressed, and of having bad dreams and sleep 
problems.  An August 1989 VA outpatient treatment entry 
reflects a diagnostic impression of adjustment disorder with 
depressed mood, and to rule out substance abuse.  In December 
1989 the veteran was diagnosed with acute anxiety.  In 
January 1990 he was diagnosed with acute/chronic depression.  
A VA medical record overall treatment plan in January 1990 
reflects the veteran's history of alcohol and drug abuse, 
with complaints of feeling nervous, diagnosed as alcohol and 
drug dependence.  A February 1990 entry reflects the opinions 
of a social worker, registered nurse, physician, and 
psychologist that the veteran's emotional difficulties 
basically were related to drug abuse.  Additional VA 
treatment records received reflect that in July 1990 the 
veteran complained of nervousness, anxiety, sleep 
difficulties, in January 1991 he was diagnosed with 
alcoholism, in March 1991 he was diagnosed with anxiety, in 
August 1991 he complained of anxiety, insomnia, nervousness, 
and inability to hold down a job, assessed as continuous 
alcohol dependence and to rule out adjustment disorder, in 
June 1993 he was diagnosed with anxiety reaction, and in 
October 1983 he was nervous and was diagnosed with anxiety.  
The examiner indicated the veteran could be seeking narcotics 
or benzodiazepines to abuse. 

A private treatment record from a Dr. McQueen dated in August 
1989 reflects a referral following a recent automobile 
accident, that the veteran was on anti-depressant/anxiety 
medication, and that the veteran had a soft tissue trauma to 
the head with secondary anxiety. 

Treatment records from Manly Memorial Hospital dated from 
August 1989 to February 1996 reflect a history of injury in 
June 1989 and a diagnosis of anxiety in December 1989.  

Treatment records from Hamlet Hospital dated in March 1991 
reflect diagnoses of alcohol dependence and sedative 
dependence, with treatment for detoxification. 

Treatment records from the Uwharrie Family Health Care 
reflect diagnoses of nervous-anxiety reaction (December 
1989), nervousness of questionable etiology or due to 
medication (March 1990), a history of nervous-anxiety 
reaction, history of alcohol abuse, and obsession with 
thoughts of bad military stories (September 1990), insomnia 
diagnosed as sleep disturbance due to depression with manic 
features (January 1991), bipolar disorder (March 1991), 
depression with schizotypal features, panic attacks, and 
substance (alcohol) abuse (March to May 1991), alcohol and 
drug dependent (April 1991), paranoia and adjustment disorder 
with tension headaches (June 1991), depression with psychotic 
features (July 1991), schizoaffective disorder (August 1991), 
and schizoaffective disorder (September 1991 to January 
1992). 

Treatment records from Moore Regional Hospital which were not 
duplicative reflect a diagnosis of chronic anxiety neurosis 
(May 1990).  

Treatment records from the Sandhills Medical Center reflect a 
history of drinking since age 18, a long history of alcohol 
abuse, an automobile accident in May 1989, family concerns, 
difficulty having to spend time in jail, and diagnoses of a 
single episode of moderate major depression (August 1989) and 
alcohol dependence (1992).  Private treatment records from 
Sandhills Urgent Care dated in 1989 and 1990 reflect 
complaints of anxiety and sleep disturbance, assessed as 
chronic anxiety, indicated to be "a sequel of problems 
having to do with an auto accident."

Treatment records from Montgomery Memorial Hospital dated in 
February 1992 reflect complaints of nervous anxiety and sleep 
difficulties, which resulted in a clinical impression of 
acute/chronic alcoholism and mild alcoholic hepatitis.  

VA outpatient treatment entries in June 1993 reflect 
complaints of nervousness and a diagnosis of anxiety 
reaction.  A report of VA hospitalization in July 1993 
reflects a long history of alcoholism.  

At a personal hearing at the RO in March 1994, the veteran 
testified in relevant part that he had received psychiatric 
treatment since being released from service, he used to drink 
and abuse alcohol, and he worked as a janitor and was able to 
take time off work if he felt sick.  

Treatment records from Montgomery Memorial Hospital dated 
from May to September 1994 and February 1996 reflect a 
history of alcohol abuse and diagnosis of anxiety.  Treatment 
records from Montgomery Memorial Hospital dated from March to 
August 1995 are otherwise negative for psychiatric 
complaints, diagnosis, or treatment. 

Reports of VA hospitalization in July 1993 and July 1994 
reflect a history of alcohol abuse.  VA outpatient treatment 
entry in May 1994 reflects diagnoses of depression and 
anxiety.  VA outpatient treatment entries and hospitalization 
reports in August and September 1994 reflect a diagnosis of 
anxiety.  VA mental health treatment notes from September 
1994 to January 1997 include Axis I diagnoses of anxiety 
disorder (not otherwise specified), a history of 
polysubstance abuse and dependence, a history of adjustment 
disorder, an Axis II diagnosis of avoidant personality 
disorder, and that the veteran's anxiety disorder and 
substance abuse had stabilized.  Various VA treatment reports 
and VA hospitalization reports from January 1995 to April 
1996, including VA hospitalization reports dated from 
February to March 1995 and in August 1995, note the history 
of anxiety disorder and substance (alcohol and drug) abuse, 
and symptoms of anxiety, but are generally negative for 
psychiatric complaints, diagnosis, or treatment.   A 
September 1996 VA Medical Certificate reflects  the veteran's 
complaints of increased depression, anxiety, and insomnia, 
diagnosed as recurrent major depression. 

Private hospitalization records from Moore Regional Hospital 
dated in September 1995 and 1996 reflect a history positive 
for alcohol, but no psychiatric complaints, diagnosis, or 
treatment.

At a personal hearing in December 1996 before the undersigned 
member of the Board, the veteran testified in relevant part 
as follows: he sought psychiatric treatment in 1982; he had 
been given medication for depression and had been on several 
types of medication for nervous symptoms; he had problems 
sleeping, nervousness, feelings of hopelessness, and change 
of weight; and he had been treated for the same condition 
since 1982. 

VA outpatient treatment records dated from June to August 
1997 reflect a history of cocaine abuse and alcohol abuse.  A 
June 1997 VA hospitalization summary reflects diagnoses which 
include a history of drug abuse (cocaine and marijuana).  A 
VA hospitalization summary dated from June to July 2000 
reflects Axis I diagnoses of dysthymia, alcohol dependence, 
cocaine dependence, schizoaffective disorder-depressed, and 
an Axis II diagnosis of rule out personality disorder (not 
otherwise specified).  VA outpatient treatment records in 
2000 reflect assessments of depression, participation in a 
psychotherapy group, and diagnoses of polysubstance abuse, 
major depression, and personality disorder (not otherwise 
specified). 

A VA mental disorders examination report dated in March 2002 
reflects Axis I diagnoses of cocaine and alcohol dependence 
(in remission), substance-induced mood disorder (in 
remission), and an Axis II diagnosis of personality disorder 
(not otherwise specified).  The VA examiner opined that the 
veteran's moods were secondary to his substance dependence 
and use, and that the previous diagnoses of schizoaffective 
disorder and bipolar disorder were an error because the 
symptoms were more clearly related the veteran's use of 
substances, as indicated by the fact that the symptoms had 
abated since he had been in the program and abstained from 
drugs and alcohol.  

After a review of all the evidence of record, the Board finds 
that the new evidence, in connection with the previously 
assembled evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder other than PTSD.  The bases of the prior denials of 
service connection were that there was no evidence of a 
current acquired psychiatric disorder recognized for VA 
disability compensation purposes, that current psychiatric 
symptoms were related to either a post-service automobile 
accident trauma in 1989 or to substance abuse of alcohol and 
drugs, that current psychiatric symptoms were disorders for 
which compensation was not payable, and that the current 
psychiatric symptoms had not been related to service.  Some 
of the additional evidence is duplicative of evidence 
previously of record.  

The new evidence which is not duplicative essentially shows 
continued treatment for psychiatric symptoms the veteran 
complained of prior to the August 1991 final rating decision 
denial of reopening.  The additional evidence that is not 
duplicative does not relate any acquired psychiatric disorder 
to service, but instead relates his psychiatric 
symptomatology to his polysubstance dependence or post-
service events, including an automobile accident in which the 
veteran was involved in May 1989 with claims of subsequent 
head trauma and psychiatric symptomatology associated with 
thoughts of injuring a nine year old girl, or to a 
personality disorder.  Evidence which tends to relate the 
veteran's diagnosed psychiatric disorders to post-service 
etiologies, to a personality disorder, or to substance abuse, 
however, cannot constitute material evidence in support of 
the veteran's claim to reopen.  38 U.S.C.A. §§  1110, 1131 
(effective for claims filed after October 31, 1990, "no 
compensation shall be paid if the disability is a result of 
the person's . . . abuse of alcohol or drugs"); 38 C.F.R. 
§§ 3.303(c), 4.9 (2001) (personality disorders are not 
diseases or injuries for VA disability compensation 
purposes).  

The additional evidence of current diagnoses and treatment 
for diagnosed psychiatric disorders, when read in the context 
of the previous evidence at the time of the August 1991 RO 
denial, relates the veteran's psychiatric symptomatology to 
alcohol, drug, or polysubstance abuse, for which service 
connection may not by law be established; or to post-service 
events, including family events and a 1989 automobile 
accident, with injury to a child and claim of head injury; or 
to a personality disorder, which is not a disease or injury 
for compensation purposes.  The bases for the prior final 
denials of service connection or reopening were that the 
current psychiatric symptoms were related to either a post-
service accident or injury in 1989, were related to substance 
abuse of alcohol and drugs, were related to a personality 
disorder, or that the current psychiatric symptoms had not 
been related to service.  

The additional evidence also does not include evidence 
relating a currently diagnosed acquired psychiatric 
disability to any injury or disease from service.  For these 
reasons, the Board finds that the additional evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a psychiatric disorder other than PTSD.  In 
the absence of new and material evidence, the Board denies 
the request to reopen the previously denied claim for service 
connection for a psychiatric disorder other than PTSD.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 

7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.201, 
20.302, 20.1103, 20.1105 (2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a psychiatric disorder other 
than PTSD, and the claim remains denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

